Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is responsive to application 16/674,542 which is a CON of 10,552,543.
	The IDS filed 11/5/2019 has been considered.
	A terminal disclaimer has been filed and approved.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach a natural language conversational agent that helps to create a Business Event Rule by using a context specific data model defining entities and events, a grammar, an utterance from a user, context of the interaction, and prompts to fill a tree data structure to generate an event processing rule.

	The closest art of record, Gelfenbeyn, teaches creating dialog system rules for a dialog system engine by using a developer interface which includes a GUI, and receiving and analyzing user utterances to obtain linguistic elements that correspond to intents and entities for the rule.   

	The reference does not specifically teach the limitations of:
	receiving a data model that customizes a dialog; 

determining a natural language prompt for the computer natural language conversational agent to interact with a user, at least based on the grammar, the data model, and context of interaction with the user; 
filling the partial tree data structure based on the natural language prompt; 
repeating determining of the natural language prompt and the filling of the partial tree data structure until the nodes in the AST are filled and the partial tree data structure represents a rule the user accepts; and 
generating an event-processing rule based on the partial tree data structure that is filled, the event-processing rule provided as a controlled natural language (CNL).

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657